        Case 16-03175 Document 304 Filed in TXSB on 02/09/21 Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                                                 §
 EVAN BRIAN CROCKER, on behalf of                §
 himself and all those similarly situated,       §      Chapter 7
                                                 §
         Plaintiff,                              §      Case No. 15-35586 (DRJ)
                                                 §
 v.                                              §      Adv. Pro. No. 16-03175 (DRJ)
                                                 §
 NAVIENT SOLUTIONS, LLC, NAVIENT                 §      DISTRICTWIDE CLASS ACTION
 CREDIT FINANCE CORPORATION,                     §
                                                 §
         Defendants.                             §
                                                 §

 EMERGENCY MOTION TO WITHDRAW AUSTIN C. SMITH OF THE SMITH LAW
             GROUP LLP AND THE SMITH LAW GROUP LLP
        AS COUNSEL OF RECORD AND INTERIM CLASS COUNSEL
   THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU OPPOSE THE
   MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING PARTY TO RESOLVE THE
   DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE
   AND SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE
   WITHIN TWENTY-ONE (21) DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE
   MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
   RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU
   OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE
   HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE
   AT THE HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

        EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT
       CONSIDERS THE MOTION ON AN EMERGENCY BASIS, THEN YOU
       WILL HAVE LESS THAN 21 DAYS TO ANSWER. IF YOU OBJECT TO
          THE REQUESTED RELIEF OR IF YOU BELIEVE THAT THE
      EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU SHOULD
                    FILE AN IMMEDIATE RESPONSE.

                 REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.




        Austin C. Smith of the Smith Law Group LLP and the Smith Law Group LLP hereby

voluntarily withdraw as counsel of record and as Interim Class Counsel in the above-styled action.



3585086v.1
        Case 16-03175 Document 304 Filed in TXSB on 02/09/21 Page 2 of 3




Austin C. Smith was admitted pro hac vice and appointed by the Court as Interim Class Counsel.

The parties have had an amicable disagreement about case strategy and all parties feel it is in the

best interest of the putative class for counsel to share once voice. Smith and the Smith Law Group

LLP withdraw with a reservation of rights to share in any future award of costs and fees incurred

during the prosecution of this case. All counsel previously enrolled on behalf of plaintiffs will

remain as counsel of record, and Interim Class Counsel will otherwise remain the same. Notice

may be sent to the Agreed Order List pursuant to its rules and customs to advise of the withdrawal

of Austin C. Smith of the Smith Law Group LLP and the Smith Law Group LLP.

Dated: February 9, 2021.                             Respectfully submitted,


                                             By:     /s Jason Burge
                                                     Jason W. Burge (pro hac vice)
                                                     SBN (LA) 30420
                                                     FISHMAN HAYGOOD L.L.P.
                                                     201 St. Charles Avenue, 46th Floor
                                                     New Orleans, Louisiana 70170-4600
                                                     (504) 586-5252; (504) 586-5250 fax
                                                     jburge@fishmanhaygood.com

                                                     Lynn E. Swanson (pro hac vice)
                                                     SBN (LA) 22650
                                                     JONES SWANSON HUDDELL & DASCHBACH
                                                     LLC
                                                     601 Poydras Street, Suite 2655
                                                     New Orleans, Louisiana 70130
                                                     (504) 523-2500; (504) 523-2508
                                                     Lswanson@jonesswanson.com

                                                     Joshua B. Kons (pro hac vice)
                                                     SBN (IL) 6304853
                                                     LAW OFFICES OF JOSHUA B. KONS, LLC
                                                     939 West North Avenue, Suite 750
                                                     Chicago, IL 60642
                                                     (312) 757-2272
                                                     joshuakons@konslaw.com




                                                2
3585086v.1
        Case 16-03175 Document 304 Filed in TXSB on 02/09/21 Page 3 of 3




                                                     Marc Douglas Myers
                                                     SBN (TX) 00797133
                                                     ROSS, BANKS, MAY, CRON & CAVIN, P.C.
                                                     7700 San Felipe, Suite 550
                                                     Houston, Texas 77063
                                                     (713) 626-1200; (713) 623-6014 fax
                                                     mmyers@rossbanks.com

                                                     Susan Tran
                                                     SBN (TX) 24075648
                                                     CORRAL TRAN SINGH, LLP
                                                     440 Louisiana St, Suite 2450
                                                     Houston, TX 77002
                                                     (832) 975-7300; (832) 975-7301 fax
                                                     susan.tran@ctsattorneys.com

                                                     Brendon Singh
                                                     SBN (TX) 2407646
                                                     CORRAL TRAN SINGH, LLP
                                                     440 Louisiana St, Suite 2450
                                                     Houston, TX 77002
                                                     (832) 975-7300; (832) 975-7301 fax
                                                     brendon.singh@ctsattorneys.com

                                                     Counsel to Plaintiff



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 9th day of February, 2021, a true and correct

copy of the Emergency Motion To Withdraw Austin C. Smith of The Smith Law Group LLP and

The Smith Law Group LLP as Counsel of Record and Interim Class Counsel was served via that

Court’s electronic case filing system (CM/ECF) to all parties registered to receive such notice in

the above-captioned proceeding.

                                                       /s/ Jason W. Burge                .




                                                 3
3585086v.1
